Citation Nr: 1733498	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-30 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for total right knee arthroplasty (right knee disability).  

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability. 

5.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

6.  Entitlement to a compensable initial rating for right ear hearing loss.  

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active service from February 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of that proceeding is of record.

The Board interprets the statement regarding "knee damage" in the Veteran's May 2009 Notice of Disagreement to include both the left and right knees.  Accordingly, the issue of service connection for a right knee disorder has been on appeal since May 2009, and reopening of the claim is not necessary.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record raises the issue of unemployability as it indicates the Veteran has been awarded Social Security Administration disability benefits for PTSD.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, entitlement to service connection for COPD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left ear hearing loss disability did not being in service, manifest to a compensable degree within a year of service, and is not otherwise related to military service.

2.  PTSD is due to a credible and corroborated traumatic event in service.

3.  Bilateral hearing loss has been no worse than Level I hearing loss in the left ear and Level IX hearing loss in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306, 3.309 (2016).

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).
3.  The criteria for a compensable evaluation for a right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran contends that there is an incomplete set of service treatment records in the claims file.  Specifically, the Veteran claims that there should be treatment records relating to his knee injury from the fall of 1972 at the dispensary of HQ Company of the 2nd of the 73rd Field Artillery Battalion in Hanau, Germany.  Additionally, he contends there should be treatment records from the Army Hospital in Frankfurt, Germany, also relating to his knee injury.  The Board finds that any error with respect to a lack of treatment records is harmless as the Veteran has contended that the foregoing treatment is related to his knee and lungs.  Those issues are remanded hereunder.

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

A.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As to PTSD, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

B. Analysis 

1.  Left Ear Hearing Loss Disability

The Veteran seeks service connection for a left ear hearing loss disability.  Several VA examinations conducted throughout the appeal period confirm the existence of a current left ear hearing loss disability.  The Veteran contends that his exposure to the firing of guns in service was hazardous noise and caused his current left ear hearing loss disability.  He described training on a 105 split trail Howitzer and the 155 split trail.  He stated that one night he walked up behind a gun as it fired.  He also asserts that his post service occupations as a painter and a lumberyard worker did not expose him to hazardous noise.  

On this record, a pre-induction service examination shows puretone threshold values as follows:




HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
5
5
--
5
N/R
LEFT
10
5
0
--
25
N/R

Speech recognition test results were not reported.  At the separation examination, puretone threshold values were:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
5
--
40
N/R
LEFT
20
10
5
--
20
N/R

Speech recognition test results were also not reported.  As is evident, the left ear pure tone threshold at 4000 Hertz was 25 decibels.  As such, the Veteran had some degree of hearing loss prior to service but not a disability for VA purposes.  .  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran was afforded a November 2008 VA audiology examination.  The Veteran reported at that time that he was in the artillery for 2 years and sometimes used hearing protection.  The Veteran reported he was a painter for 7 years, post service, that he worked doing fabrication of railroad cars for 3 to 4 years using hearing protection, and lumberyard for 9 years, where no hearing protection was required.  He reported no recreational noise exposure. He reported physical trauma when an 8 inch Howitzer fired next to him in 1972.

Upon examination, the VA examiner found sensorineural hearing loss bilaterally and constant tinnitus.  The examiner opined that hearing loss in the left ear is less likely as not related to excessive noise exposure.  The examiner reasoned that the Veteran's hearing at discharge was within the normal range and there was no significant change in hearing from entrance to discharge.  

A May 2015 VA examination audiological examination was conducted, however, no opinion was rendered as to the etiology of the Veteran's left ear hearing loss disability.

An April 2016 VA audiological examination was conducted.  As a result, the examiner found that there not a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear in service.  The examiner opined that the Veteran's left ear hearing loss is not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The examiner reasoned that the October 1970 audiogram and the service separation audiogram show normal hearing bilaterally.  He further explained that there is no significant shift from the enlistment audiogram compared to the separation audiogram. 

As the preponderance of the evidence is against the claim, service connection is not warranted.  The benefit of the doubt rule is not for application.

2.  PTSD

The Veteran claims entitlement to service connection for PTSD.  He asserts two stressors as the basis for the disorder.  Most relevant to this decision, he asserts that he witnessed a soldier from another unit being run over and killed by a large vehicle in a convoy.

Initially, the Board reviews the evidence related to whether the Veteran has a current psychiatric disability, and if so, whether it is related to service.  VA treatment records show the Veteran underwent treatment for PTSD, including during the appeal period.  The basis for the PTSD indicated in the records varies from "non-military" to "non-military and military."  His initial VA treatment in January 1999 indicates that he carried guilt over the death of a friend in an industrial accident and frequently relives the accident in his dreams.  A July 1999 treatment record notes the Veteran "continues to have military nightmares of floating body parts."  An October 1999 psychiatric evaluation states that the Veteran's PTSD was related to a work experience and not the military.
In September 2010, his treating VA psychiatrist, Dr. P.S.S., noted PTSD was related to military and non-military events.  She administered a Mississippi Combat PTSD test, for which the Veteran scored 140 points.  Later, a July 2015 psychiatry attending note also shows a diagnosis of "PTSD (military and non-military)," and is reflective of other notes in the treatment records during the appeal period.  The record shows the Veteran having been prescribed psychiatric medications throughout the appeal period.

An April 2009 statement from Dr. P.S.S. states that the Veteran was initially seen for symptoms after an industrial accident.  Over time, according to Dr. P.S.S., the Veteran also reported symptoms from his military experience.  Dr. P.S.S. opined that while the Veteran's symptoms are not as marked as with his civilian trauma, it is possible that his civilian trauma experience was more significant since it was similar to the trauma he experienced in the military of seeing a fellow soldier run over by an 8-inch self-propelled Howitzer.

On the other hand, the Veteran underwent an April 2016 VA examination.  The examiner found that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  The examiner reasoned, in part, that the first time the purported trauma of seeing a fellow soldier run over is noted anywhere in the record is in the April 2009 statement from Dr. P.S.S.  The examiner also stated that the Veteran had not met with his psychiatrist since July 2015 and was not on any psychotropic medications.   The examiner did not discuss any symptoms the Veteran was or was not experiencing.

Based on the foregoing evidence, the Board finds that the Veteran does have a current PTSD disability that is related to his military service.  In making this finding, the Board finds the evidence is at least in equipoise, and therefore, the Board gives the benefit of the doubt to the Veteran.  Although it is not explicitly stated in Dr. P.S.S.'s reports that her diagnoses conform to the applicable version of the Diagnostics and Statistical Manual of Mental Disorders, see 38 C.F.R. § 4.125(a), the Board infers that such is the case, given her standing as a Staff Psychiatrist.

Notably, the Board gives minimal probative weight to the April 2016 VA examination.  There was little, if any, rationale provided for the lack of diagnosis.  Moreover, it was seemingly based only on the then-present state of the Veteran without considering whether a valid PTSD diagnosis was appropriate at other times during the appeal period.  Furthermore, the lack of discussion of the Veteran's symptoms (or lack thereof) rendered the conclusion unpersuasive.

Next, VA regulations require "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  In that regard, the record contains an undated statement received October 2011 from the Veteran's non-commissioned officer in charge, Mr. W.E.A.  Mr. W.E.A. states that while in training in Germany, the Veteran witnessed a soldier from another unit being killed when a tracked vehicle ran over him.  Mr. W.E.A. states that after this incident, the Veteran started to drink quite heavily.  Mr. W.E.A. reported that he had to reprimand the Veteran on several occasions about his drinking.  The Board finds this statement to be credible and it supports the Veteran's claimed stressor.  Thus, the Veteran has adequately corroborated his stressor.

As the Veteran has established that an in-service stressor occurred, that he has a competent current diagnosis of PTSD, and that medical evidence shows PTSD is related to his stressor, service connection for PTSD is warranted.  The Board notes that this finding is made upon giving the benefit of the doubt to the Veteran.

Evaluation of Right Ear Hearing Loss Disability

The Veteran seeks as compensable evaluation for his right ear hearing loss disability.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On this record, a November 2008 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
70
77
90
72
68
LEFT
55
60
70
80
66
72

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f)(2016).

The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear.  Using Table VI results in no difference in hearing loss level.

Where hearing loss is at Level VI in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

A May 2015 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
80
80
100
105+
91
68
LEFT
100
105+
105+
105+
104
72

The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear.  Using Table VI results in a lower hearing loss level.

Where hearing loss is at Level IX in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

An April 2016 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
80
85
95
105+
91
74
LEFT
70
    80
85
105+
85
74

The right ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VIA in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear.  Using Table VI results in a lower hearing loss level.

Where hearing loss is at Level IX in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds that a compensable evaluation is not warranted.  There is no competent and credible evidence demonstrating that the Veteran's right ear hearing loss meets the criteria for a compensable evaluation.  38 C.F.R. § 4.85, 4.86.  The Veteran's lay statements as to hearing loss are not competent evidence, as a lay person cannot identify the level of hearing loss under VA regulations.  The preponderance of the evidence is against the claim for a compensable evaluation; there is no doubt to be resolved.

All the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations and other speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable evaluation for right ear hearing loss is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  With regard to the knee and COPD claims, the RO did not substantially comply with the directives issued by the Board in the March 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The remand directives required the RO to take appropriate steps to obtain in-patient treatment records from the 97th General Hospital in Frankfurt, Germany, and to enter a formal determination in the record, if it is determined that such records do not exist.  In this case, the RO requested records from the 97th General Hospital for the period from June 1971 through December 1971, at least as far as can be determined by the record.  The Veteran's period of service in Germany was from June 1971 until February 1973.  Accordingly, the request for records was not complete.  

The records may be relevant to the Veteran's claims.  He contends that he had pneumonia during his tour of duty in Germany, and was in the 97th General Hospital in Frankfurt for about six or seven days.  He also contends that he was treated at the hospital for his knee injury, where he was placed in a cast or splint.   Therefore, remand is warranted.  Furthermore, the record does not contain a formal finding that records were not available.  The Board notes that the left knee claim is inextricably intertwined with the right knee claim, as the Veteran claims the left knee is secondary to the right knee.

With respect to a TDIU, in the April 2016 VA examination, the Veteran reported that he has been on Social Security Disability "for PTSD" since 1997.  Based on the decision to award service connection for PTSD hereunder, the issue of the Veteran's employability by reason of a service-connected disability must be adjudicated.  Moreover, it is intertwined with the evaluation that will be assigned by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take appropriate steps to obtain any outstanding service treatment records from 97th General Hospital in Frankfurt, Germany, for the period from January 1972 to February 1973.  All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  If indicated by the evidence obtained in step 1, obtain addendum medical opinions with regard to any in-service possible manifestations of a lung disorder and knee disorders.

3.  Conduct appropriate development on the issue of entitlement to a TDIU.  Issue the Veteran appropriate VCAA notice and adjudicate the claim.  

4.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  Furthermore, a Supplemental Statement of the Case containing laws and regulations relevant to entitlement to a TDIU should be issued.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


